WRIGHT, J.
The judgment reduces the subject to a debt of record; and is not transferable by assignment so as to vest the assignee with the legal right. The assignee of a chose in action not negotiable, by virtue of his inequitable interest, may sue in the name of the assignor, the assignment being held authority to do so. But where the person suing becomes privy to a judgment by operation of law, as an executor or heir, if he would sue, he sues in his own name, and by averment spreads on the record the matter which makes him privy to it, and establishes his right to sue. A judgment creditor of a fund affected by an erroneous judgment, if he be privy, should sue in his own name, and show his right to sue by averment — he has no right to sue in the name of the plaintiff.
This writ has improvidently issued, and is ordered to be dis* missed at the cost of the attorney suing it out.